Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancels claims 13-20.
(This application is in condition for allowance except for the presence of claims 13-20 directed to method non-elected without traverse.  Accordingly, claims 13-20 been cancelled.)


Reasons for Allowance
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a display panel including a light-sensing assembly disposed on a side of the switch assembly; wherein the switch assembly comprises an indium gallium zinc oxide (IGZO) layer; wherein the switch assembly further comprises an etching barrier layer disposed on the IGZO layer, and the light-sensing assembly is disposed on an extended portion of the etching barrier layer, as in the context of claim 1.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a display panel including wherein the switch assembly comprises a gate electrode metal layer, a gate insulation layer, the IGZO layer, an etching barrier layer, a source electrode layer, and a drain electrode layer on the substrate in sequence; the source electrode layer and the drain electrode layer are in a same layer; wherein the switch assembly further comprises an etching barrier layer; the etching barrier layer is disposed on the IGZO layer; light-sensing assembly is disposed on an extended portion of the etching barrier layer; wherein a light-sensing metal layer is disposed on the extended portion of the etching barrier layer and the light-sensing assembly is disposed on the light-sensing metal layer, as in the context of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816